Case 2:19-cv-06580-DMG-RAO Document 23 Filed 02/27/20 Page 1 of 2 Page ID #:108



   1   MARWAN R. DAHER
   2   mdaher@sulaimanlaw.com
       SULAIMAN LAW GROUP, LTD.
   3   2500 South Highland Avenue, Suite 200
   4   Lombard, IL 60148
       Telephone: (630) 575-8181
   5   Facsimile: (630) 575-8188
   6   Attorney for Plaintiff

   7

   8                         UNITED STATES DISTRICT COURT

   9                       CENTRAL DISTRICT OF CALIFORNIA

  10

  11    REBECCA M. JIMENEZ,                      Case No. 2:19-cv-06580-DMG-RAO

  12                     Plaintiff,              STIPULATION DISMISSAL WITH
                                                 PREJUDICE
  13          v.

  14    JORA CREDIT HOLDINGS, LLC
        doing business as JORA, INC.,
  15
                         Defendant.
  16

  17

  18
              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE
  19
             IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff
  20

  21   Rebecca M. Jimenez and the Defendant Jora Credit Holdings, LLC doing business as
  22   Jora, Inc., through their respective counsel that the above-captioned action is
  23
       dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each party
  24

  25   shall bear its own costs and attorneys’ fees.
  26

  27

  28
                                                   1
Case 2:19-cv-06580-DMG-RAO Document 23 Filed 02/27/20 Page 2 of 2 Page ID #:109



   1

   2   Dated: February 27, 2020                  Respectfully Submitted,
   3   REBECCA M. JIMENEZ                        JORA CREDIT HOLDINGS, LLC D/B/A
   4                                             JORA, INC.

   5   /s/ Marwan R. Daher                       /s/ Chad Fuller (with consent)
       Marwan R. Daher                           Chad Fuller
   6   Counsel for Plaintiff                     Counsel for Defendant
   7   Sulaiman Law Group, LTD                   Troutman Sanders LLP
       2500 S. Highland Ave., Ste. 200           11682 El Camino Real, Suite 400
   8   Lombard, Illinois 60148                   San Diego, California 92130
       Phone: (630) 575-8181                     Phone: (858) 509-6000
   9
       mdaher@sulaimanlaw.com                    chad.fuller@troutman.com
  10   Attorney for Plaintiff                    Attorney for Defendant
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                             2
